Citation Nr: 0635220	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for scar residuals of the 
left upper arm and forearm, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for scar residuals of 
the left upper arm and forearm.  By an October 2005 decision, 
the Board denied the veteran's claim.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  By a July 2006 Order, the Court vacated the 
October 2005 decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In July 2006, the Court remanded the veteran's claim to the 
Board for an evaluation of whether the veteran was entitled 
to separate 10 percent ratings for the service-connected 
scars on his left arm.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

An April 2005 VA examination found that the veteran had "two 
sets of scars" on the left "upper arm;" two pieces 
proximally, and three pieces distally.  The proximal scars 
were noted to be manifested by mild pain and tenderness.  The 
distal scars were noted to be mildly painful and tender.  
While both the proximal and distal scars were found to be 
mildly painful and tender, the examination did not evaluate 
each scar individually.  Specifically, the exact measurements 
for each scar were not given in the report of examination.  
The Board finds that in order to evaluate whether the veteran 
is entitled to separate ratings for his service-connected 
scars, more specific information is needed as to the current 
nature and severity of the individual scars.  In this regard, 
the Board also finds that photographs of the veteran's scars 
would be of considerable assistance.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected left arm 
scars.  The claims folder must be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (2002); 
38 C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2005).  The examiner should evaluate 
each scar separately to determine 
whether each scar is "tender and 
painful on objective demonstration," or 
"painful on examination,"  and in the 
report of examination provide the exact 
measurements of each scar.   The 
examiner should also address limitation 
of motion of the arm due to the 
service-connected scars, and, if 
possible, classify such limitation of 
motion as minimal, moderate, or marked.  
The examiner should also provide the 
range of motion in degrees.  Color 
photographs of the scars should also be 
taken and associated with the veteran's 
claims folder.  The rationale for all 
opinions should be explained in detail.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for the service-
connected left arm scars.  If the 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



